PER CURIAM:
Epitomized Opinion
This is an action for personal injuries brought by Neckel against one Fox, the owner of a flat. Neckel went to a certain apartment house to see one of the tenants therein and was injured on a porch appur-tenants to the same. The petition charg-ed that the porch of the house where plaintiff tell was used as a public passageway in the same premises and used in common by the various tenants. Counsel for plaintiff ii. the opening statement stated that the porch was used as a private entrance and was not used in common by the various tenant ■. The court rendered a judgment for defendant upon the opening statement, whereupon plaintiff prosecuted error. sustaining the judgment of the lower court, the urt of Appeals held:
L. That under the authority of Burdick v. Cheadle, 26 OS. 393, and Shindelbeck v. Moon, 32 OS. 264, the court held tht the owner of a flat or apartment house was not liable for injuries sustained on a private porch or a porch not used _n common by the various tenants.